            Case 3:20-cv-05259-RJB-JRC Document 65 Filed 08/03/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        RORY L. MICKENS, et. al.,                            CASE NO. 20-5259 RJB
11
                                   Plaintiffs,               ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      JAY INSLEE, et. al.,
14                                 Defendants.

15

16          THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge J. Richard Creatura. Dkt. 59. The Court has considered the Report and

18   Recommendations, Objections to the Report and Recommendation, and the remaining file.

19          On March 17, 2020, over 30 pro se prisoners filed this case, asserting various violations

20   of their constitutional rights. Dkt. 1. On April 29, 2020, the Plaintiffs were ordered to show

21   cause, if any they had, why the case should not be separated into individual cases. Dkt. 55. Only

22   around 16 Plaintiffs responded to the order to show cause (along with two non-party prisoners

23   who also signed the response). Dkt. 58.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
            Case 3:20-cv-05259-RJB-JRC Document 65 Filed 08/03/20 Page 2 of 3



 1          After considering the response (and failure to respond) to the order to show cause, the

 2   instant Report and Recommendation was issued, recommending that all parties except the first

 3   named Plaintiff, Rory Mickens, be dismissed without prejudice to refile their cases, if they

 4   choose. Dkt. 59.

 5          The 16 or so Plaintiffs (and two non-party prisoners) who filed the response to the order

 6   to show cause (Dkt. 58), filed objections (Dkt. 62) and re-filed their response to the order to

 7   show cause (Dkt. 61). In their objections, they argue that the U.S. Magistrate Judge does not

 8   have jurisdiction because the case has not been served, that the Washington State Bar Act

 9   (forbidding the unauthorized practice of law) is unconstitutional, and Fed. R. Civ. P. 21 is

10   “functionally unconstitutional.” Dkt. 62.

11          The Report and Recommendation should be adopted and all but the first named Plaintiff

12   in this case, Rory Mickens, should be dismissed without prejudice. The Plaintiffs’ objections do

13   not provide adequate grounds to fail to adopt the Report and Recommendation. They make no

14   showing that the U.S. Magistrate Judge does not have jurisdiction because the case has not yet

15   been served. They fail to show that either the Washington State Bar Act or Fed. R. Civ. P. 21 is

16   unconstitutional. To the extent they incorporate the arguments in their response to the order to

17   show cause (Dkt. 61) in their objections (Dkt. 62), these arguments are addressed in the Report

18   and Recommendation and are not sufficient grounds to reject the Report and Recommendation.

19          The Report and Recommendation should be adopted and the case re-referred to U.S.

20   Magistrate Judge J. Richard Creatura. All Plaintiffs, except Plaintiff Rory Mickens, should be

21   dismissed from this case. All dismissed plaintiffs, if they choose to re-file their claims, should

22   proceed in separate cases, file new complaints which address only their individual claims, and

23   pay a new filing fee or file an application to proceed in forma pauperis. Plaintiff Mickens, if he

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
            Case 3:20-cv-05259-RJB-JRC Document 65 Filed 08/03/20 Page 3 of 3



 1   chooses to continue with the case, should file an amended complaint addressing only his

 2   individual claims within thirty days of the date of this order.

 3          IT IS ORDERED THAT:

 4              •   The Report and Recommendation (Dkt. 59) IS ADOPTED;

 5              •   All parties, except the first named plaintiff (Mickens), ARE DISMISSED from

 6                  this matter WITHOUT PREJUDICE. All dismissed plaintiffs, if they choose to

 7                  re-file their claims, must proceed in separate cases, file new complaints which

 8                  address only their individual claims, and pay a new filing fee or file an application

 9                  to proceed in forma pauperis;

10              •   If he chooses to continue with this case, Plaintiff Mickens MUST FILE an

11                  amended complaint addressing only his individual claims within thirty days of the

12                  date of this order; and

13              •   This case is RE-REFERRED to U.S. Magistrate Judge J. Richard Creatura for

14                  further proceedings.

15          The Clerk is directed to send uncertified copies of this Order to U.S. Magistrate Judge J.

16   Richard Creatura, all counsel of record and to any party appearing pro se at said party’s last

17   known address.

18          Dated this 3rd day of August, 2020.

19

20
                                              A
                                              ROBERT J. BRYAN
21                                            United States District Judge

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
